ORDER

PER CURIAM
Florine McBride (“Defendant”) appeals from the trial court’s judgment convicting her of assault in the second degree, in violation of Section 565.060.1, RSMo, and armed criminal action, in violation of Section 571.015.1. She was sentenced as a prior offender to a total of five years in prison. We have reviewed the briefs of the parties and the record oh appeal and find no error of law. No jurisprudential purpose would be served by , a written opinion. However, the parties have been furnished with a memorandum for their *688information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).